STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

HENICAN TERREBONNE PROPERTY, NO. 2022 CW 0911
LLC

VERSUS

TENNESSEE GAS PIPELINE OCTOBER 26, 2022

COMPANY, LLC, ET AL.

 

In Re: Henican Terrebonne Property, LLC, applying for
supervisory writs, 32nd Judicial District Court,
Parish of Terrebonne, No. 190495.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.
WRIT DENIED.

JMM
PMc

Holdridge, J., dissents and would grant the writ. I find
that cumulation of plaintiff’s, Henican Terrebonne Property,
LLC’s causes of action against defendants, Tennessee Gas
Pipeline Company, L.L.C. (“TGP”) and Gulf South Pipeline
Company, LLC, (“Gulf South”), was proper because plaintiff’s
causes of action against TGP and Gulf South present some of the
same factual and legal issues; therefore, a community of

interest exists between TGP and Gulf South. See La. Code Civ.
P. art. 463(1); First Guar. Bank v. Carter, 563 So.2d 1240, 1242
(La. App. lst Cir. 1990). Accordingly, I would reverse the

portion of the trial court’s judgment granting TGP’s and Gulf
South’s exceptions raising the objection of improper cumulation
and deny the exceptions. I would vacate the portion of the
trial court’s judgment granting the severance of plaintiff’s
claims against TGP and Gulf South and remand this matter to the
trial court to decide the issue of separate trials in accordance
with Louisiana Code of Civil Procedure article 465.

COURT OF APPEAL, FIRST CIRCUIT

asn)
DEPUTY CLERK OF COURT
FOR THE COURT